DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 03/07/2022. 
Acknowledgement is made to the cancellation of claims 2, 7, 10, and 15, and is sufficient to overcome the rejection set forth in the previous office action. 
Claims 1, 3-6, 8-9, 11-14, and 16 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 9, 11, 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeledon (US 20180085163 A1) in view of Dunning (US 20090198229 A1).
Regarding claim 1, Zeledon teaches a system (Fig, 1; electrophysiological system 100), comprising: an indifferent electrode (Fig, 1; electrophysiological system 100), which is configured for placement on a body of a patient (Fig. 1; patient 104), the indifferent electrode comprising multiple electrically-conducting sub-electrodes that are electrically-insulated from one another (Para. [0057] discusses a plurality of segments within the ground pad); electrical switching circuitry (Fig. 1; switching apparatus 110), configured to receive a control signal that specifies a selected subset of the sub-electrodes, and in response to electrically connect the selected subset, so as to close an electrical circuit with an RF electrode (Fig. 1; moveable catheter 102 having one or more ablation electrodes) passing through the body of the patient (Para. [0057] discusses the plurality of segments within the ground pad being activated independently of one another to close and form a complete circuit so that current can flow from the ablation electrode to the ground pad); and a processor (Fig. 1; processing unit 116).
Zeledon further teaches the processor being configured to: determine a surface area for the indifferent electrode based on impedance measurements from a plurality of combinations of the sub-electrodes; select the subset of the sub-electrodes from the plurality of combinations that together have a surface area resulting in the determined impedance; instruct the electrical switching circuitry to electrically connect the selected subset of the sub-electrodes to perform a procedure using the RF electrode; monitoring impedance readings during the procedure; and automatically reselect a subset of electrodes from a plurality of combinations of the sub-electrodes to adjust the surface area of the indifferent electrode to have 2the determined impedance based on the monitored impedance readings. 
However, Zeledon fails to teach the processor being configured to: determine an impedance for the indifferent electrode. Zeledon instead teaches determining a surface area for the indifferent electrode based on impedance measurements from a plurality of combinations of the sub-electrodes. 
Dunning teaches (Para. [0008]- [0012]) an electrosurgical system with a return electrode which measures impedance between pairs of these electrodes to determine a variety of tissue and/or electrode properties. Dunning further teaches the processor which is configured to: determine an impedance for the indifferent electrode based on impedance measurements from a plurality of combinations of the sub-electrodes (Para. [0012] discusses the return electrode as including a conductive pad comprised of a patient-contacting surface configured to conduct electrosurgical energy and a temperature sensing circuit coupled to the conductive pad. An interrogation signal is transmitted therethrough which measures impedance, impedance being indicative of a temperature change. This impedance then activates the temperature sensing circuit which includes a plurality of switching elements connected in series, wherein, each of the plurality of switching elements is configured to vary  in impedance in response to temperature changes, [0063] further discusses this interrogation signal which measures impedance and adjusts the device in a sufficient manner based off of this initial measurement as different initial impedance measurements will cause different desired impedance effects).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Dunning into the device of Zeledon as Dunning teaches (Para. [0036] & [0058]- [0064]) this device which allows for monitoring of impedance to detect a rise in temperature, or automatic changes in localized current densities, as reducing localized heating.
Regarding claim 3, Zeledon further teaches the processor being configured to determine the required surface area based on an input from a user (Para. [0076] discusses desired energy per unit area being different between different physicians using the device as different physicians may have different ablation techniques, this difference in desired energy per unit area will then change the number of conductive segments being activated on the ground pad to achieve this, therefore changing the required surface area).  
Regarding claim 4, Zeledon further teaches the processor wherein the procedure using the RF electrode is a catheter-based radiofrequency (RF) ablation procedure.  (Para. [0053] discusses using a catheter to emit RF energy for ablation purposes)
Regarding claim 6, Zeledon further teaches the sub- electrodes comprising concentric electrically-conducting rings.  (Fig. 4B; polar coordinate grid 400B & points 402 teach the device as a polar grid where each conductive segment can be independently activated by a switching apparatus)
Regarding claims 9, 11-12 and 14, the recited methods are considered inherent in the ordinary use of the device as described in claims 1,3-4 and 6 as rejected over Zeledon in view of Dunning.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zeledon (US 20180085163 A1) in view of Dunning (US 20090198229 A1) further in view of Behnke (US 20130304049 A1).
Regarding claim 5, Zeledon the device as substantially claimed in claim 1, however fails to teach the procedure using the RF electrode is a probe-based RF cauterization procedure. Behnke teaches an analogous monopolar electrosurgical system containing an energy applicator and a return electrode for delivering RF energy to the tissue of a patient in order to modify said tissue. Behnke teaches cauterizing and ablating tissue as being functional equivalents for modifying tissue of a patient (Para. [0035]), Behnke also teaches the well-known use of either a probe or a catheter as the energy applicator (Para. [0043]- [0045]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to choose either a catheter or a probe for use in either cautery or ablation as Behnke teaches the well-known use of both. 
Regarding claim 13, the recited methods are considered inherent in the ordinary use of the device as described in claim 5 as being rejected over Zeledon/Dunning in view of Behnke. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeledon (US 20180085163 A1) in view of Dunning (US 20090198229 A1) further in view of Bhargav (US 20090318905 A1).
Regarding claim 8, Zeledon/Dunning teaches the device as substantially claimed in claim 1, however fails to teach, the control signal comprising a binary word in which each bit specifies whether a sub-electrode is to be active. Bhargav teaches a device that delivers one or more tissue treatment modalities. Bhargav further teaches the control signal comprising a binary word in which each bit specifies whether a sub-electrode is to be active (Para. [0067] discusses the signal being stored in a data bit there to a controller and is utilized with the switching mechanisms and the generator to show the application of energy of the tissue treatment apparatus).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Bhargav into the device of Zeledon, as a simple substitution of a known element for another to obtain predictable results, as Zeledon teaches sending signals indicative of the sub-electrodes, and the use of binary sequence for sending signals is known in the art, as exemplified through Bhargav. 
Regarding claim 16, the recited methods are considered inherent in the ordinary use of the device as described in claim 8 as rejected under Zeledon/Dunning in view of Bhargav.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Zeledon in view of Fischer and Wong are moot in view of the new rejections under Zeledon and Dunning. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US-6007532 teaches the relationship between total contact impedance and electrode surface area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDA C DVORAK/               Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                         
/L.R.L./Examiner, Art Unit 3794